Title: To James Madison from Thomas Law, [ca. 18–26 November 1814]
From: Law, Thomas
To: Madison, James


        
          Sir
          [ca. 18–26 November 1814]
        
        When I heard of the conflagration of the Capitol &ca, I indulged the hope that a temporary misfortune would be converted to a benefit, & that I should have the satisfaction of witnessing prosperity here dated from your administration of Government.
        The enclosed proposition I submit to your perusal with all deference. In it I have considered the claims of the heads of departments, whose

salaries are now so inadequate to the expences of their dignified stations, & I have adverted also to the convenience & interest of all concerned.
        Lord Kaimes sagaciously remarks that “rough uncultivated ground dismal to the eye inspires peevishness & discontent” & I have long attributed much of the discord arising in Congress to causes arising in this City from distance of residence, want of social amusements, & confinement together, where disatisfaction is engendered & dissensions produced. I have also long apprehended that parsimony & neglect exhibited in this City would tend to deceive foreign Governments into a contempt of the national spirit productive of insults & injuries till insupportable, & that foreign ministers also under impressions received here must have convey’d unfavorable intimations from what daily could not escape their notice.
        These sentiments I communicated frequently to many & as they have been verified I hope to be pardoned the liberty of repeating them, with a sincere desire to see every œdifice rise with superior convenience & splendour.
        What now remains of Empires fallen but a few monuments of former grandeur? What is the Glory of Great Britain but her Universities Hospitals, & public endowments.
        It may be urged that General Washington recommended a University & Military School in vain, the opprobrium of neglect remains with Congress, & regrets now arise for inattention to his advice & a disposition prevails to reerect the public buildings & to establish institutions which will be a lasting honor to the Government. Every individual citizen who shall behold them, will feel his bosom swell with exultation & exclaim “this is ours” & thus identify himself with his nation.
        Any recommendation from you Sir at this Crisis would be adopted, as a general inclination prevails not only to do away causes of complaint, but to promote the permanent seat of Government.
        May you Sir when you retire to enjoy in private the contemplation of your numerous services have the satisfaction of seeing the Constitution you so much promoted, preserved from external assault, & internal undermining, & every prosperity in this Metropolis bearing the name of the revered Hero, Statesman & Patriot Washington. I remain With unfeigned Esteem, regard & respect yr mt obt H st
        
          Thomas Law.
        
      